 1   CLYDE M. BLACKMON (SBN 36280)
     ROTHSCHILD WISHEK & SANDS LLP
 2   765 University Avenue
     Sacramento, CA 95825
 3   Telephone: (916) 444-9845
     E-Mail: cblackmon@rwslaw.com
 4
     Attorneys for Defendant
 5   Navjot Singh
 6
 7
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                          EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 2:10-CR-00347 MCE
12              Plaintiff,                             STIPULATION AND ORDER
                                                       CONTINUING HEARING ON
13       vs.                                           PETITION FOR WRIT OF ERROR
                                                       CORAM NOBIS AND SETTING NEW
14   NAVJOT SINGH,                                     BRIEFING SCHEDULE
15              Defendant.
16
17        The United States of America, through its counsel Justin L.
18   Lee, and Navjot Singh, through his counsel Clyde M. Blackmon,
19   stipulate that the hearing on Mr. Singh’s Petition for Writ of
20   Error Coram Nobis now scheduled for 10:00 a.m. on May 9, 2019,
21   may be continued to June 6, 2019, at 10:00 a.m.                       It is further
22   stipulated that Mr. Singh’s reply to the government’s Second
23   Opposition to Defendant’s Petition for Writ of Error Coram Nobis
24   which is currently due to be filed on April 29, 2019, may be
25   filed on May 28, 2019.
26        A continuance of the hearing date and briefing schedule is
27   made necessary because counsel for Mr. Singh has suffered some
28   health problems which required his hospitalization for three


                                               - 1 –
          STIPULATION AND ORDER CONTINUING HEARING ON PETITION FOR WRIT OF ERROR CORAM NOBIS AND
                                      SETTING NEW BRIEFING SCHEDULE
 1   days and caused him to be out of his office for approximately
 2   two and one-half weeks.           As a result, counsel has been unable to
 3   prepare Mr. Singh’s reply to the government’s opposition.                            For
 4   that reason the parties have entered into the above stipulation
 5   and request that the hearing on Mr. Singh’s petition be
 6   continued to 10:00 a.m. on June 6, 2019 and that the time for
 7   him to file a reply to the government’s opposition be extended
 8   to May 28, 2019.
 9       IT IS SO STIPULATED.
10   DATED:      April 29, 2019                Rothschild Wishek & Sands, LLP
11                                             By:     //s// Clyde M. Blackmon
                                                          CLYDE M. BLACKMON
12                                                        Attorneys for Navjot Singh
13
     DATED:      April 29, 2019                By:     //s// Clyde M. Blackmon for
14                                                         Justin L. Lee
                                                           Assistant U.S. Attorney
15
16
                                               ORDER
17
         GOOD CAUSE APPEARING upon the stipulation of the parties it
18
     is hereby ordered that the hearing on Navjot Singh’s Petition
19
     for Writ of Error Coram Nobis is continued to 10:00 a.m. on June
20
     6, 2019, in courtroom 7, and Singh’s reply to the government’s
21
     Second Opposition to Defendant’s Petition for Writ of Error
22
     Coram Nobis shall be filed on May 28, 2019.
23
         IT IS SO ORDERED.
24
     Dated:   May 2, 2019
25
26
27
28


                                               - 2 –
          STIPULATION AND ORDER CONTINUING HEARING ON PETITION FOR WRIT OF ERROR CORAM NOBIS AND
                                      SETTING NEW BRIEFING SCHEDULE
